SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2015 IRSA Propiedades ComercialesS.A. (Exact name of Registrant as specified in its charter) IRSACommercial Properties Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA Propiedades Comerciales S.A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is the English translation of Financial Statements for the six month periods ended December 30, 2014 and December 30, 2014, filed by the Company with the Bolsa de Comercio de Buenos Aires and the Comision Nacional de Valores. Legal information Denomination: IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)). Fiscal year No.: 125, beginning on July 1, 2014. Legal address: Moreno 877, 22nd floor, Autonomous City of Buenos Aires, Argentina. Company activity: Real estate investment and development. Date of registration with the Public Registry of Commerce of the By-laws: August 29, 1889. Date of registration of last amendment: March 14, 2013. Expiration of company charter: August 28, 2087. Number of register with the Superintendence of Corporations: 801,047. Capital stock: 1,260,140,508 common shares. Subscribed, issued and paid up (in thousands of Ps.):126,014. Direct Majority Shareholder: IRSA Inversiones y Representaciones Sociedad Anónima (IRSA). Legal Address: Bolívar 108, 1st floor, Autonomous City of Buenos Aires, Argentina. Main activity: Real estate investment. Controlling interest on the equity: 1,207,096,454 common shares. Percentage of votes of the parent Company on the equity: 95.79%. Type of stock CAPITAL STATUS Shares outstanding Authorized for Public Offer of Shares Subscribed, Issued and Paid up (in thousands of Ps.) Common stock with a face value of Ps. 0.1 per share and entitled to 1 vote each 1 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Unaudited Condensed Interim Consolidated Statements of Financial Position as of December 31, 2014 and June 30, 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note ASSETS Non-Current Assets Investment properties 10 Property, plant and equipment 11 Trading properties 12 Intangible assets 13 Investments in associates and joint ventures Deferred income tax assets 24 Income and minimum presumed tax credit Trade and other receivables 16 Investments in financial assets 17 Total Non-Current Assets Current Assets Trading properties 12 Inventories 14 Derivative financial instruments 23 - Income tax credit Trade and other receivables 16 Investments in financial assets 17 Cash and cash equivalents 18 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Legal reserve Special reserve Changes in non-controlling interest ) ) Retained earnings Total capital and reserves attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 19 Borrowings 22 Deferred income tax liabilities 24 Provisions 21 Total Non-Current Liabilities Current Liabilities Trade and other payables 19 Income tax liabilities Payroll and social security liabilities 20 Borrowings 22 Derivative financial instruments 23 - Provisions 21 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G Elsztain Vicepresident acting as President 2 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the six and three-month periods beginning on July 1st and October 1st, 2014 and 2013 and ended December 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Six months Three months Note Revenues 26 Costs 27 ) Gross Profit Gain from disposal of investment properties - - General and administrative expenses 28 ) Selling expenses 28 ) Other operating results, net 30 ) Profit from Operations Share of profit of associates and joint ventures ) ) Profit from Operations Before Financing and Taxation Finance income 31 Finance cost 31 ) Other financial results 31 Financial results, net ) Profit Before Income Tax Income tax expense 24 ) Profit for the period Total Comprehensive Income for the period Attributable to: Equity holders of the parent Non-controlling interest Profit per share attributable to equity holders of the parent for the period: Basic Diluted The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G Elsztain Vicepresident acting as President 3 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Legal Reserve Special reserve (1) Changes in non-controlling interest Retained earnings Subtotal Non- controlling interest Total shareholders' equity Balance at June 30, 2014 Comprehensive income for the period - Dividends distribution – Shareholders’ meeting as of October 31, 2014 - Reimbursement of expired dividends - Capital contribution of non-controlling interest - Dividends distribution to non-controlling interest - Changes in non-controlling interest - Balance at December 31,2014 Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Reserve for shared-based compensation Legal reserve Reserve for new developments Special reserve (1) Changes in non-controlling interest Retained earnings Subtotal Non- controlling interest Total shareholders’ equity Balance at June 30, 2013 Comprehensive income for the period - Dividends distribution – Shareholders’ meeting as of October 31, 2013 - Distribution to legal reserve – Shareholders’ meeting as of October 31, 2013 - 4 - Reversal of reserve for new developments – Shareholders’ meeting as of October 31, 2013 - Reimbursement of expired dividends - Dividends distribution to non-controlling interest - Reserve for share-based compensation (Note 32) - Balance at December 31,2013 - Related to CNV General Resolution No. 609/12. See Note 25. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G Elsztain Vicepresident acting as President 4 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Unaudited Condensed Interim Consolidated Statements of Cash Flows for the six-month periods ended December 31, 2014 and 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Operating activities: Cash generated from operations 18 Income tax paid ) ) Net cash generated from operating activities Investing activities: Acquisition of property from parent company ) - Acquisition and capital contribution of associates 9 ) ) Sale of equity interest in associates 9 - Capital contributions in joint ventures 8 ) ) Increase in investment properties 10 ) ) Proceed from barters - Acquisition of property, plant and equipment 11 ) ) Advance payments - ) Acquisition of intangible assets 13 ) ) Increase in financial assets ) ) Decrease in financial assets Loans granted to related parties ) ) Collection of financial assets interests Loans repayments received from associates and joint ventures - Net cash used in investing activities ) ) Financing activities: Acquisition of non-controlling interest ) - Capital contribution of non-controlling interest - Borrowings obtained Borrowings obtained from related parties 50 Payment of seller financing ) ) Repayment of borrowings ) ) Repayment of borrowings of related parties ) - Proceeds from derivativefinancial instruments Payment of derivative financial instruments ) - Payments of financial leasing ) ) Dividends paid 25 ) ) Dividends paid to non-controlling interest ) ) Interest paid ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period 18 Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Alejandro G Elsztain Vicepresident acting as President 5 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. Group´s business and general information IRSA PROPIEDADES COMERCIALES S.A. (formerly Alto Palermo S.A. and alternatively “IRSA Propiedades Comerciales S.A.”, “IRSA Propiedades Comerciales”, “we” or “the Company”) is an Argentine real estate company mainly engaged in holding, leasing, managing, developing, operating and acquiring shopping malls and holds a predominant position within the argentine market. IRSA Propiedades Comerciales was incorporated in 1889 under the name SAMAP and until 1984 we operated the major fresh foodstuff market in the Autonomous City of Buenos Aires. Our core asset was the historical building of Mercado de Abasto, which served as seat of the market from 1889 until 1984, when we interrupted a sizable part of its operations. Since the Company was acquired by IRSA Inversiones y Representaciones Sociedad Anónima (hereinafter, IRSA) in 1994, we have been growing through a series of acquisitions and development projects that resulted in a corporate reorganization giving rise to the previous organizational structure and company name Alto Palermo S.A On December 22, 2014, the Company acquired from IRSA Inversiones y Representaciones S.A., 83,789 m2 of its Premium office portfolio including the buildings República, Bouchard 710, Della Paolera 265, Intercontinental Plaza and Suipacha 652 and the land reserve “Intercontinental II” in order to consolidate a vehicle which main corporate purpose will be to develop and operate commercial properties in Argentina. Furthermore, the consolidation of different assets of the Company was supplemented by launching the brand “IRSA Propiedades Comerciales” and by the change of corporate name of ALTO PALERMO S.A. (APSA) for IRSA PROPIEDADES COMERCIALES S.A. as continuation entity, such change of corporate name having been approved by the Special General Shareholders’ Meeting held on February 5, 2015. As of the end of these financial statements, we consolidated 325,000 m2 in 14 shopping centers (one of which is under construction in the city of Neuquén), 95,031 m2 in 6 Premium offices and 1 important land reserve for future commercial developments; we are operators and hold a majority interest in a portfolio of thirteen shopping centers in Argentina, seven of which are located in the Autonomous City of Buenos Aires (Abasto, Paseo Alcorta, Alto Palermo, Patio Bullrich, Buenos Aires Design, Dot Baires Shopping and Distrito Arcos), two in Buenos Aires province (Alto Avellaneda and Soleil) and the rest are situated in different provinces (Alto Noa in the City of Salta, Alto Rosario in the City of Rosario, Mendoza Plaza in the City of Mendoza and Córdoba Shopping Villa Cabrera in the City of Córdoba). Additionally, IRSA Propiedades Comerciales operates, through a joint venture, La Ribera Shopping in the City of Santa Fe. The Company’s stocks are traded in the Buenos Aires Stock Exchange and in United States of America’s NASDAQ. 6 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. General information (Continued) IRSA Propiedades Comerciales and its subsidiaries are hereinafter referred to jointly as "the Group". Our main shareholder is IRSA. These Unaudited Condensed Interim Consolidated Financial Statements have been approved by the Board of Directors to be issued on February 9, 2015. 2. Basis of preparation of the unaudited condensed interim consolidated financial statements Basis of preparation The Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13. Such information is included in the Notes to these Unaudited Condensed Interim Consolidated Financial Statements, as admitted by International Financial Reporting Standards (IFRS). These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual consolidated financial statements of the Group as of June 30, 2014 prepared in accordance with IFRS. The Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. The unaudited Condensed Interim Consolidated Financial Statements corresponding to the six-month periods ended December 31, 2014 and 2013 have not been audited. The management believes they include all necessary settlements to fairly present the results of each period. Results for the six-month periods ended December 31, 2014 and 2013 do not necessarily reflect proportionally the Group’s results for the complete fiscal years. 2. Significant Accounting Policies The accounting policies applied in the presentation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2014. Most significant accounting policies are described in Note 2 to the annual Consolidated Financial Statements. Acquisition of assets carried out between entities under common control The Group has elected to recognize acquisition of assets or group of assets carried out between entities under common control who also qualify as “Business Combination” according to IFRS 3, using acquisition method. 7 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the unaudited condensed interim consolidated financial statements (Continued) Use of estimates The preparation of financial statements at a certain date requires the Group's Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the annual consolidated financial statements for the year ended June 30, 2014, except for changes in accrued income tax, provision for legal claims, provision for Director's fees, allowance for bad debts and accrued supplementary rental. Comparative information The comparative information as of June 30, 2014 and December 31, 2013 included in these financial statements arises from the financial statements as of such dates. 3. Seasonal effects on operations The operations of the Group’s shopping centers are subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and during the period of year-end festivals (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also impact the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 8 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisitions and disposals Six-month period ended December 31, 2014 Decrease of equity interest in Avenida Inc. On July 18, 2014, the Group - through Torodur S.A., exercised the warrant held and consequently its interest in Avenida Inc. was increased to 6,172,840 shares or 35.46%. However, simultaneously, the Group's holding was reduced to 23.01% as a result of the acquisition of 35.12% interest in the Company by a new investor. Subsequently, on September 2, 2014, Torodur S.A. sold 1,430,000 shares representing 5 % of the Avenida Inc.’s capital stock in the amount of Ps. 19.1 million (USD 2.3 million), thus reducing the equity interest to 17.68% of its share capital.Such transaction generated a gain of Ps. 8.8 million. As a result of the sale of the interest, the Group has forborne to recognize the equity interest in Avenida Inc. as investment in associates and has considered as a financial asset at fair value in the financial statements at December 31, 2014. Acquisition of real property from our controlling company IRSA On December 22, 2014, the Company acquired from IRSA Inversiones y Representaciones S.A., 83,789 m2 of its Premium office portfolio including the buildings República, Bouchard 710, Della Paolera 265, Intercontinental Plaza and Suipacha 652 and the land reserve “Intercontinental II” in order to consolidate a vehicle which main corporate purpose will be to develop and operate commercial properties in Argentina. Furthermore, the consolidation of different assets of the Company was supplemented by launching the brand “IRSA Propiedades Comerciales” and by the change of corporate name of ALTO PALERMO S.A. (APSA) for IRSA PROPIEDADES COMERCIALES S.A. as continuation entity, such change of corporate name having been approved by the Special General Shareholders’ Meeting held on February 5, 2015. The total amount of the transaction was USD 308 million, USD 61.6 million of which have already been paid-in, and the balance of USD 246.4 million has been financed at an annual effective rate of 8.5% maturing in 2017 and 2020. Considering that the transaction has been carried out between entities under common control, the Group has chosen – as indicated in Note 2.2 – to record this transaction under the acquisition method provided by IFRS 3 “Business Combinations”. As of the balance sheet date, a preliminary allocation of net acquired assets has been made. 9 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4. Acquisitions and disposals (Continued) The following chart shows the consideration paid by IRSA Propiedades Comerciales and the net assets acquired as of the acquisition date. December 31, 2014 (in millions of USD) Consideration paid: Cash Assignment of receivables between related parties Cancellation of loan agreement with IRSA Transfer of IRSA non-convertible notes 2020 and 2017 Transfer of APSA non-convertible Class I due 2017 Loan agreements with IRSA (due 2017) Loan agreements with IRSA (due 2020) Total consideration paid Recognized balances of acquired identifiable assets (preliminary): Investment properties (Note 10) (i) Property, plant and equipment (Note 11) (i) Total net identifiable assets Total - (i) Assets recognized in the interim condensed financial statements of IRSA Propiedades Comerciales S.A. amount to Ps. 2,563,105 in Investment properties and Ps. 73,386 million in Property, plant and equipment. Acquisition cost was recognized in other operating results, net in the income statement for an amount of Ps. 58.6 million. Income generated by the portfolio of real property acquired as from December 22, 2014 that has been included in the income statement amounted to Ps. 5.6 million and have been recorded in the income statement under the line income. Conil plot of land under barter agreements On November 5, 2014, the Group executed a conveyance deed evidencing a swap and mortgage transaction in favor of Darío Palombo (acting as Trustee of “Fideicomiso Esquina Guemes”) to convey title on four plots of land located in Avellaneda district. The agreement provides for the development by the Trust of two building construction undertakings. In consideration for such work, the compensation agreed included the amount of USD 0.01 million and delivery, within 24 months as from such agreement execution, of two functional units for commercial purposes and one functional unit for office purposes (the non-monetary compensation was valued at USD 0.7 million). 5. Financial Risk Management and fair value estimates Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. 10 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 5. Financial Risk Management and fair value estimates (Continued) These Unaudited Condensed Interim Financial Statements do not include all the information and disclosures corresponding to financial risk management, consequently should be read together with the annual consolidated financial statements as of June 30, 2014. There have been no changes in the risk management or risk management policies applied by the Group since the end of the fiscal year. Fair value estimates Since June 30, 2014 to these Unaudited Condensed Interim Financial Statements, there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets or liabilities (either measured at fair value or amortized cost). Furthermore, there have been no transfers between the different hierarchies used to assess the fair value of the Company's financial instruments. 6. Segment reporting The operating income from the joint businesses Nuevo Puerto Santa Fe S.A. (“NPSF”) and Quality Invest S.A. are reported under the proportional consolidation method. Under this method, the income/loss generated by joint businesses is reported in the income statement line-by-line, rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return, because the assets and income/loss generated by consolidated operations are similar to the assets and income/loss booked under the equity method. This is due to the fact that under the proportional consolidation method, revenues and expenses are reported separately, instead of offsetting and reporting them as a single item in the income statement. Therefore, the proportional consolidation method is used by the CODM to assess and understand the return and the results of operations of these businesses as a whole. Moreover, operating results of Entertainment Holdings S.A. ("EHSA") joint venture is accounted for under the equity method. Management believes that, in this case, this method provides more adequate information for this type of investment, given its low materiality and considering it is a company without direct trade operations, where the main asset consists of an indirect interest of 25% of la Rural S.A 11 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (Continued) Below is a summarized analysis of the lines of business of the Group for the six-month periods ended December 31, 2014 and 2013: Six months ended December 31, 2014 Urban properties Investments Total urban properties and investment Shopping Center Offices and others Sales and developments Financial operations and others Revenues 65 Costs ) Gross Profit 1 Gain from disposal of investment properties - - - General and administrative expenses ) ) - - ) Selling expenses ) Other operating results, net ) ) - ) Profit (Loss) from Operations ) Share of profit of associates and joint ventures - - Segment Profit (Loss) Before Financing and Taxation ) Investment properties - Property, plant and equipment - - Trading properties - - - Goodwill - - Right to receive units ("Barters") - Inventories - - - Investments in associates - - Total segment assets 12 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (Continued) Six months ended December 31, 2013 Urban properties Investments Total urban properties and investment Shopping Center Offices and others Sales and developments Financial operations and others Revenues Costs ) Gross Profit General and administrative expenses ) ) - ) ) Selling expenses ) Other operating results, net ) - - 54 ) Profit from Operations Share of profit of associates and joint ventures - - ) Segment profit (loss) Before Financing and Taxation ) Investment properties - Property, plant and equipment - - Trading properties - - - Right to receive units ("Barters") - - Goodwill - - Inventories - - - Investments in associates - - Total segment assets 13 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (Continued) The following tables present reconciliation between the total results of segment operations as shown in the column “Urban properties and investments” as of December 31, 2014 and 2013, and the results of operations as per the unaudited statement of comprehensive income. The adjustments relate to the presentation of the results of operations of joint ventures on an equity-accounted basis for IFRS income statement purposes. Six months ended December 31, 2014 Total Segment reporting Adjustment for share of profit / (loss) of joint ventures Adjustment for inter-segment eliminations Total as per Statement of Comprehensive Income Revenues ) - Costs ) - ) Gross Profit (Loss) ) - Gain from disposal of investment properties - - General and administrative expenses ) 54 ) Selling expenses ) - ) Other operating results, net ) ) ) Profit (Loss) from Operations ) - Share of profit (loss) of associates and joint ventures - Segment profit (loss) Before Financing and Taxation ) - Six months ended December 31, 2013 Total Segment reporting Adjustment for share of profit/ (loss) of joint ventures Adjustment for inter-segment eliminations Total as per Statement of Comprehensive Income Revenues ) ) Costs ) ) Gross Profit ) - General and administrative expenses ) 54 ) Selling expenses ) - ) Other operating results, net ) ) ) Profit from Operations ) - Share of profit of associates and joint ventures - Segment profit (loss) Before Financing and Taxation ) - 14 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6. Segment reporting (Continued) Total segment assets are allocated based on the operations of the segment and the physical location of the asset. In line with the discussion above, segment assets include the proportionate share of the assets of joint ventures. The unaudited statement of financial position under IFRS shows the net investment in these joint ventures as a single item. December 31, December 31, Total operating assets as per Segment Reporting Investment properties ) ) Property, plant and equipment ) ) Goodwill ) ) Inventories ) ) Investments in associates and joint ventures Total assets as per the Statement of Financial Position 7. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries and investment. Set out below is the summarized financial information on subsidiaries with material non-controlling interests: Summarized statement of financial position Panamerican Mall S.A. (PAMSA) December 31, June 30, ASSETS Total Non-current assets Total Currentassets TOTAL ASSETS LIABILITIES Total Non-current liabilities Total Current liabilities TOTAL LIABILITIES NET ASSETS 15 IRSA PROPIEDADES COMERCIALES S.A. (formerly company due to change of corporate name of ALTO PALERMO S.A. (APSA)) Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7. Information about principal subsidiaries (continued) Summarized statement of comprehensive income PAMSA December 31, December 31, Revenues Profit before income tax Income tax ) ) Profit for the period Total Comprehensive Income for the period Profit attributable to non-controlling interest Dividends paid to non-controlling interest - - Summarized statements of cash flows PAMSA December 31, December 31, Net cash generated from operating activities Net cash used in investing activities ) ) Net cash generated (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at end of period The information above is the amount before inter-company eliminations. Reconciliation of the summarized financial information presented to the carrying amount of the Group’s interest in subsidiaries with material non-controlling interests is as follows: PAMSA December 31, June 30, Net assets at the begging of the year Profit for the period / year Net assets at the end of the period / year Net assets at the participating interest 80
